DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 05/23/2022, has been entered.
 
Status of Application
Receipt of the amendments to the specification and claims as well as applicant arguments/remarks, filed on 05/23/2022, is acknowledged.  Amendments to the specification have been entered.  
Claims 1-20 are pending in this action.  Claims 1, 3, 9, 13, 14, 19 have been amended.  Claims 1-20 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2018/055847, filed March 8, 2018, which claims benefit of foreign priority to EP17160206.3, filed March 9, 2017.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses a solid dosage form comprising “at least one active pharmaceutical ingredient”, and further discloses a present of 1st and 2nd active ingredients.  As stated previously, it is not clear how many active ingredients can be present in the dosage forms.  This limitation was interested as best understood as “dosage forms comprising a 1st active ingredient incorporated into a core and a 2nd active ingredient incorporated into a third layer, wherein said 1st and 2nd active ingredients can be the same or different”.  Similar is applied to claim 9.  Clarification is required.  
Claims 2-8 and 10-20 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenheim et al., US 2004/0131680 (hereinafter referred to as Goldenheim), in view of Shojaei et al., US 2007/0264323 (hereinafter referred to as Shojaei), and further in view of Barnscheid et al., US 2014/0356428 (hereinafter referred to as Barnscheid), and Melamed, US 2010/0069402.
Goldenheim teaches solid oral controlled release methylphenidate/drug formulations comprising, e.g., 20 mg of drug (as a single dose), and providing bimodal drug release profile, i.e., (i) a rapid initial release of up to 45% of the dose after 0.25 hr, and (ii) prolonged release of 30-80% of the dose after 4 hr (Claims 1, 8; Title, Abstract).  Goldenheim further teaches the use of methylphenidate or hydrochloride salt thereof for treatment of attention deficit hypoactive disorder (Para. 0013; 0028, 0050) as applied to claims 1, 9-10, 12-14). 
Goldenheim teaches that the final drug product is a solid oral capsule/tablet containing methylphenidate in particulate form such as beads, pellets, granules, etc., wherein each particle contains a series of layers with different release characteristics, i.e., (i) an outer immediate release layer; (ii) a release delaying layer; (iii) a controlled release layer; and (iv) an immediate release core (Para. 0029, 0033, 0055, 0057 as applied to claims 1-3).
Goldenheim teaches that sustained release coatings may include (i)  pH-dependent coating to release the drug in desired areas of the gastro-intestinal tract (e.g., the stomach or small intestine), wherein said coating may include such polymers as shellac, cellulose acetate phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose phthalate, methacrylic acid ester copolymers, etc. (Para. 0065 as applied to claims 5, 15); and (ii) pH independent coating to achieve optimal release regardless of pH-changes in the environmental fluid by using in said coating alkylcellulosic polymer(s), e.g., ethyl cellulose, hydroxypropyl methylcellulose (i.e., retarded polymer; Para. 0065-0068, 0085 as applied to claims 6-7, 16-18).
Goldenheim teaches that the release profile of said formulations can be altered by inclusion of additional ingredients/excipients, e.g., binders, plasticizers, lubricants, and/or the beads/pellets may be optionally overcoated with a barrier agent, e.g., to separate the drug from the hydrophobic controlled release coating (Para. 0084, 0085, 0114, 0119 as applied to claims 4 and 8).
Goldenheim provides examples of preparing immediate release beads of methylphenidate HCl and hydroxypropyl methylcellulose (Example 1) that further coated with an enteric coating comprising methacrylic acid copolymer (here as Eudragit® L 30 D-55 plasticized with triethyl citrate and talc; Example 5), and further coated with an immediate release layer comprising the same drug (Example 6A).
Goldenheim does not specifically teach coating a 1st delayed-release layer (an enteric layer) with a 2nd sustained release layer (Claim 1). 
Shojaei teaches multi-layered compositions that can be in form of tablets or capsules, and wherein said compositions may include (i) an immediate release component/layer/core, (ii) a delayed release component having an enteric coating layer that delays the release of the drug for a lag time (Abstract; Para. 0029, 0054; 0063, 0074).  To this point, Shojaei teaches that said enteric coating may include such polymers as polyvinyl acetate phthalate, pH dependent methacrylic acid copolymer (Para. 0114, 0137).  Further, Shojaei teaches that one can also use “a protective layer” coated over the enteric layer to reduce the water penetration rate through the enteric coating layer, and thus increase the lag time of the drug release, wherein said protective layer may include such polymers as cellulose derivatives (e.g. hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose), polyvinylpyrrolidone (Para. 0139). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a protective layer over enteric coating as taught by Shojaei preparing dosage forms taught by Goldenheim.  One would do so with expectation of beneficial results, because Shojaei teaches that said approach allows controlling water penetration rate through the enteric coating layer and increasing/controlling the lag time of the drug release.  
Goldenheim also does not teach the use of different drugs (Claim 1), drugs/compounds for abuse protection/prevention (Claim 11), and/or the use of said oral dosage forms for treatment of allergic rhinitis (Claim 20).  
Barnscheid teaches solid, oral dosage forms with bimodal release profile that contain a 1st pharmacologically active ingredient in a prolonged release form and a 2nd pharmacologically active ingredient in an immediate release form (Para. 0060).  Barnscheid specifically teaches that said dosage forms include: (i) pharmacologically active ingredients that have a potential of abuse, e.g., methylphenidate or salt thereof (Para. 0142), (ii) coatings that may include such compounds as hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, ethyl cellulose, polyvinylpyrrolidone, polyvinyl acetate, hydroxypropyl methylcellulose, polyvinyl acetate phthalate, etc., and (iii) suitable excipients (Para. 0098-0101).  Barnscheid teaches that one can use in said solid dosage forms “gel-formers”, i.e., polymers/compounds forming a gel (e.g., hydroxypropyl methylcellulose, polyethylene oxide, polyvinyl alcohol, etc.) when the dosage form is dissolved in water/alcohol mixtures, allowing thereby to minimize the amount of drug to be drawn into a syringe (Para. 0451-0453).  
Melamed teaches a method of treating attention deficit hyperactivity disorder in patients with allergic rhinitis by administering to said patients compositions comprising methylphenidate in combination with antihistamine (Abstract; Para. 0002, 0012, 0017, 0038-0039, 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different drugs and/or compounds for abuse prevention as taught by Barnscheid preparing dosage forms taught by Goldenheim and Shojaei.  One would do so with expectation of beneficial results, because Barnscheid teaches that said approach provides dosage forms suitable for combination therapy and protected from abuse.  It also would be obvious to use/try the dosage forms as taught by Goldenheim, Shojaei and Barnscheid and comprising methylphenidate in combination with a different drug (e.g., antihistamine) to treat allergic rhinitis as taught by Melamed.  One would do so with expectation of beneficial results, because Melamed teaches said approach can be used for treating comorbid allergic rhinitis and behavioral disorders either with a single medication or by the synergistic effect created by a plurality of medications.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0123554 - teaches oral controlled release formulations comprising multi-layer beads comprising: (i) a core comprising methylphenidate or a pharmaceutically acceptable salt thereof; (ii) a controlled release layer coated over the core; (iii) a release delaying layer coated over the controlled release layer;  and (iv) an outer layer coated over the release delaying layer and comprising a second portion of methylphenidate or a pharmaceutically acceptable salt thereof. 
US 2012/0189695 – teaches extended release pharmaceutical dosage forms comprising a drug (e.g., methylphenidate or an analog, derivative, isomer or enantiomer, polymorph, or prodrug thereof), wherein said dosage forms comprise beads/pellets (comprising a 1st portion of the drug) comprising a sustained-release coating and a controlled release coating, and wherein said coated beads/pellets form a tablet core, and said tablet core further comprising an immediate-release coating comprising a 2nd portion of the drug. 

Response to Arguments
Applicant's arguments, filed on 05/23/2022, have been fully considered, but they are moot in view of amendments to the claims.  New reference and arguments have been added to 103-rejection to address newly introduced amendments and to clarify the position of the examiner.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that it was “surprisingly found that a composition, in which the sustained release layer is coated over the enteric layer, the second release is much less variable”, it is noted that cited prior art teaches multi-layered drug delivery systems that may include compounds as instantly claimed and also teaches the use of “a protective layer” (see above) coated over the enteric layer to reduce the water penetration rate through the enteric coating layer to the core/layer comprising an active agent.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615